NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1 and 3 are allowed.
The following is an examiner's statement of reason for allowance:
This limitation of: wherein, said control unit is configured to: use a first steering override determining condition as said steering override condition when said automatic brake control has not been started yet, in a state where it is not determined that said mistaken pedal operation has occurred, so as to perform said steering override control; use a second steering override determining condition as said steering override condition when said automatic brake control has already started, in said state where it is not determined that said mistaken pedal operation has occurred, so as to perform said steering override control; be unable to perform said steering override control when said automatic brake control has not been started yet, in a state where it is determined that said mistaken pedal operation has occurred; and use said second steering override determining condition as said steering override condition when said automatic brake control has already been started, in said state where it is determined that said mistaken pedal operation has occurred, so as to perform said steering override control, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661

/SZE-HON KONG/Primary Examiner, Art Unit 3661